Case 1:20-cv-24459-PCH Document 10 Entered on FLSD Docket 12/01/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO.: 20-cv-24459-PCH

  WINDY LUCIUS,

         Plaintiff,

  v.

  KITON CORPORATION,

         Defendant.
                                                /

                                   NOTICE OF SETTLEMENT

         Plaintiff WINDY LUCIUS (“Plaintiff”) respectfully submits this Notice of Settlement, and

  informs the Court as follows:

         1.      Plaintiff has reached an agreement with Defendant KITON CORPORATION

  (“Defendant”) to resolve the claims against it.

         2.      The parties are in the process of finalizing a confidential settlement agreement and

  will be filing appropriate dismissal documents with the Court within sixty (60) days.

                                                Respectfully submitted,
                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.
                                                J. COURTNEY CUNNINGHAM, PLLC
                                                FBN: 628166
                                                8950 SW 74th Court, Suite 2201
                                                Miami, FL 33156
                                                T: 305-351-2014
                                                cc@cunninghampllc.com
Case 1:20-cv-24459-PCH Document 10 Entered on FLSD Docket 12/01/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 1, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF system.

                                            /s/ J. Courtney Cunningham
                                            J. Courtney Cunningham, Esq.




                                               2
